Citation Nr: 0808285	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, stress 
fracture, right tibia with tendonitis, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued an evaluation of 10 
percent for residuals, stress fracture, right tibia with 
tendonitis, effective
October 26, 2000.  
FINDING OF FACT

The veteran's residuals of a right tibia stress fracture with 
tendonitis are manifested by no more than malunion of the 
tibia and fibula with slight knee or ankle disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, stress fracture, right tibia with tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected right tibia warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The veteran's residuals of a right tibia stress fracture with 
tendonitis are currently evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262, pursuant to which the severity of impairment of the 
tibia and fibula is evaluated. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 40 percent 
rating is authorized for ankylosis of the knee between 10 and 
20 degrees of flexion.

The veteran underwent a VA examination of his joints in May 
2005.  The veteran reported that he had no problems with his 
right ankle, so the examination focused on the right knee.  
The veteran also complained of pain in the right hip.  
However, that issue is not before the Board.  The veteran 
described his right knee pain as stiffness.  He reported 
flare-ups lasting one to two hours during cold damp weather 
and after prolonged walking.  The flare-ups occur every two 
weeks.  The VA examiner noted a 5% limitation of motion due 
to pain.  X-rays of the right knee revealed no evidence of 
fractures, dislocations, or any other bone or joint 
abnormalities.  X-rays of the right tibia and fibula 
similarly showed no evidence of abnormalities.

The veteran works as a mail carrier.  He reported to the May 
2005 VA examiner that his knee hurts occasionally while 
walking on the job, but he is able to accomplish his duties.  
The VA examiner indicated that there was no effect on 
activities of daily living.

The pertinent evidence of record, to include VA examinations 
reveals no evidence of ankylosis or nonunion of the tibia and 
fibula with loose motion.  The May 2005 VA examiner noted 
that the veteran walks without assistance and does not use 
any assistive devices.  Hence, an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 is not 
warranted.  Further, inasmuch as the evidence is not 
reflective of limitation of motion severe enough to warrant 
even a zero-percent rating under Diagnostic Codes 5260 or 
5261, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
and VAOPGCPREC 9-2004, are not application in this instance, 
and separate evaluations for extension and flexion are not in 
order.

Remaining for consideration is whether any further schedular 
increase for right leg disablement is warranted on the basis 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such regulations provide 
that the rating for a musculoskeletal disorder based on 
limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  When assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, however, there is no evidence that the right leg 
disorder is manifested by disuse atrophy, or skin changes, 
save for the scar findings.  Moreover, the assignment of a 
compensable evaluation for this disorder is an 
acknowledgement by VA that the appellant is impaired.  
VanHoose v. Brown, 4 Vet. App. 361 (1993). Hence, in the 
absence of greater objective pathology or behavioral changes 
during motion, the Board finds that an increased rating is 
not warranted under DeLuca.

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's December 2003 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in an April 2006 letter, 
shortly after the Dingess decision was issued.  To whatever 
extent Dingess or the recent decision of Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008), 
concerning the specific notice to be given in claims for 
increase, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
increased evaluation claims, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual knowledge of those 
criteria.  As the appeal is being denied herein, any other 
potential downstream issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA 
examinations. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals, stress fracture, right tibia with tendonitis is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


